Citation Nr: 1218453	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air Force from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which reopened a previously denied claim of service connection and then denied that claim on the merits.

In an October 2011 decision, the Board affirmed the reopening of the previously denied claim, and remanded the claim on the merits for additional development.

The Veteran testified at an August 2011 hearing before the undersigned, held at the RO.  A transcript of the hearing is associated with the claims file.

The issue of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Board remanded the claim of service connection for left ear hearing loss to the RO, via the AMC, for further development.  Specifically, a VA examination and medical opinion were required on the question of aggravation.  The Board found that a left ear hearing loss had pre-existed service.  Audiometric testing at a September 1977 pre-induction examination was accepted as valid for purposes of establishing the disability at entry.  Test results showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
15

0
LEFT
65
65
65

55

Subsequent 1978 testing showing normal hearing bilaterally is not considered valid, given inconsistencies between raw data shown on audiograms and in final reports, and the Veteran's reports regarding the circumstances of his testing and qualification for service.

At separation in May 1982, audiometric testing showed: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
25
30
35
LEFT
70
75
80
85
70

The report of the Medical Evaluation Board in April 1981 found, based on repeated audiometric testing between 1978 and 1981, that the pre-existing left ear hearing loss was "stable."  The May 1982 separation examination described the high frequency hearing loss as nonprogressive.

Nevertheless, the raw audiometric data shows upward shifts at all measured puretone thresholds.  At 2000 and 4000 Hertz, the shift is 15 decibels, which seems significant on its face.  Based on these shifts, the Board determined that a VA examination and medical opinion was required to determine if the pre-existing left ear hearing loss had been aggravated by service, or had merely naturally progressed.

The VA examiner was directed to opine as to whether the apparent increase in disability over service clearly and unmistakably represented a natural progression of hearing loss.  The examiner was informed that a pre-existing left ear hearing loss and in-service noise exposure were established.

Unfortunately, the examiner has provided contradictory findings.  He initially stated, following a November 2011 examination, that the pre-existing left ear hearing loss had been aggravated beyond the natural progression by service.  In a May 2012 addendum, however, the same examiner stated that pre-existing left ear hearing loss was nonprogressive in nature and was not aggravated beyond the normal progression in service.  No adequate rationale was provided with respect to either opinion.  The former addressed the question as one of direct service connection, while the latter did not address why increasing puretone thresholds were "nonprogressive."

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination afforded the Veteran in connection with the October 2011 remand is not adequate, and therefore does not comply with the remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination, and such review must be noted in any report.  All necessary testing, to include full audiometry, must be accomplished.  The examiner must be informed that left ear hearing loss pre-existed service, based on September 1977 audiometric testing, and noise exposure in service is established.

The examiner must opine as to whether it is at least as likely as not the documented increase in puretone thresholds from September 1977 to May 1982 represents an actual worsening of the pre-existing left ear hearing loss disability.  The examiner is to specifically discuss the conclusory statement of the May 2012 examiner that the condition was "nonprogressive."

If the examiner concludes that there was actual worsening of the left ear hearing loss in service, the examiner must opine as to whether such worsening is clearly and unmistakably due to the natural progression of the condition.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


